Exhibit 10.2

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (the “Agreement”) is amended and restated effective as
of                            , 2008, by and between EAST WEST BANK, a
California banking corporation (the “Company”), and                             
(the “Employee”), with respect to the following facts:

 

A.                                   The Company desires to be assured of the
continued association and services of the Employee in order to take advantage of
his experience, knowledge and abilities in the Company’s business, and is
willing to employ the Employee, and the Employee desires to be so employed, on
the terms and conditions set forth in the Agreement.

 

B.                                     The Employee from time to time in the
course of his employment may learn trade secrets and other confidential
information concerning the Company, and the Company desires to safeguard such
trade secrets and confidential information against unauthorized use and
disclosure.

 

ACCORDINGLY, on the basis of the representations, warranties and covenants
contained herein, the parties hereto agree as follows:

 

1.                                       EMPLOYMENT


 


1.1                                 EMPLOYMENT.  THE COMPANY HEREBY EMPLOYS THE
EMPLOYEE AS                                   , AND THE EMPLOYEE HEREBY ACCEPTS
SUCH EMPLOYMENT, ON THE TERMS AND CONDITIONS SET FORTH BELOW, TO PERFORM DURING
THE TERM OF THE AGREEMENT SUCH SERVICES AS ARE REQUIRED HEREUNDER.


 


1.2                                 DUTIES.  THE EMPLOYEE SHALL RENDER SUCH
MANAGEMENT SERVICES TO THE COMPANY, AND SHALL PERFORM SUCH DUTIES AND ACTS, IN
EACH CASE CONSISTENT WITH HIS POSITION AS                                     ,
AS REASONABLY MAY BE REQUIRED BY THE COMPANY’S BOARD OF DIRECTORS (THE “BOARD”)
IN CONNECTION WITH ANY ASPECT OF THE COMPANY’S BUSINESS.  THE EMPLOYEE WILL HAVE
SUCH AUTHORITY, POWER, RESPONSIBILITIES AND DUTIES AS ARE INHERENT TO HIS
POSITIONS (AND THE UNDERTAKINGS APPLICABLE TO HIS POSITIONS) AND NECESSARY TO
CARRY OUT HIS RESPONSIBILITIES AND THE DUTIES REQUIRED OF HIM HEREUNDER.


 


1.3                                 SERVICE TO OTHERS.  DURING THE PERIOD IN
WHICH THE EMPLOYEE IS EMPLOYED BY THE COMPANY, THE EMPLOYEE SHALL DEVOTE
SUBSTANTIALLY ALL OF HIS PRODUCTIVE TIME, ABILITY AND ATTENTION TO, AND SHALL
DILIGENTLY AND CONSCIENTIOUSLY USE HIS BEST EFFORTS TO FURTHER, THE COMPANY’S
BUSINESS, AND SHALL NOT, WITHOUT THE PRIOR WRITTEN CONSENT OF THE BOARD, PERFORM
SUCH SERVICES, FOR ANY PERSON OTHER THAN THE COMPANY, WHICH WOULD MATERIALLY
INTERFERE WITH THE PERFORMANCE OF HIS DUTIES HEREUNDER.  NOTWITHSTANDING THE
FOREGOING PROVISIONS OF THIS SECTION 1.3, WHILE THE EMPLOYEE IS EMPLOYED BY THE
COMPANY, HE MAY DEVOTE REASONABLE TIME TO ACTIVITIES OTHER THAN THOSE REQUIRED
UNDER THIS AGREEMENT, INCLUDING THE SUPERVISION OF HIS PERSONAL INVESTMENTS, AND
ACTIVITIES INVOLVING PROFESSIONAL, CHARITABLE, EDUCATIONAL, RELIGIOUS AND
SIMILAR TYPES OF ORGANIZATIONS, SPEAKING ENGAGEMENTS, MEMBERSHIP ON THE BOARDS
OF DIRECTORS OF OTHER ORGANIZATIONS, AND SIMILAR ACTIVITIES, TO THE EXTENT THAT
SUCH OTHER ACTIVITIES DO NOT INHIBIT OR PROHIBIT THE PERFORMANCE OF THE
EMPLOYEE’S DUTIES UNDER THIS AGREEMENT, OR CONFLICT IN ANY


 


1

--------------------------------------------------------------------------------



 


MATERIAL WAY WITH THE BUSINESS OR INTERESTS OF THE COMPANY; PROVIDED, HOWEVER,
THAT THE EMPLOYEE SHALL NOT SERVE ON THE BOARD OF ANY BUSINESS, OR HOLD ANY
OTHER POSITION WITH ANY BUSINESS WITHOUT THE CONSENT OF THE BOARD.


 


1.4                                 PLACE OF PERFORMANCE.  IN CONNECTION WITH
HIS EMPLOYMENT WITH THE COMPANY, THE EMPLOYEE WILL BE BASED AT THE PRINCIPAL
EXECUTIVE OFFICES OF THE COMPANY LOCATED IN THE GREATER LOS ANGELES METROPOLITAN
AREA.


 

2.                                       COMPENSATION


 


2.1                                 COMPENSATION.  AS THE TOTAL CONSIDERATION
FOR THE SERVICES WHICH THE EMPLOYEE RENDERS HEREUNDER, THE EMPLOYEE SHALL BE
ENTITLED TO THE FOLLOWING:


 


(A)                                  AN ANNUAL BASE SALARY OF
                                             ($                ), LESS INCOME
TAX AND OTHER APPLICABLE WITHHOLDINGS, PAYABLE IN INSTALLMENTS CONSISTENT WITH
THE PAYMENTS PRACTICES GENERALLY APPLICABLE TO EMPLOYEES OF THE COMPANY;
PROVIDED, HOWEVER, THAT EFFECTIVE AS OF EACH JANUARY 1 DURING THE TERM OF THE
EMPLOYEE’S EMPLOYMENT BY THE COMPANY, THE BOARD AND THE EMPLOYEE SHALL REVIEW
THE ANNUAL BASE SALARY AND, IF APPROPRIATE, REVISE THE SAME (PROVIDED THAT IN NO
EVENT SHALL THE SALARY OF THE EMPLOYEE BE REDUCED TO AN AMOUNT THAT IS LESS THAN
$                                 PER YEAR, OR TO AN AMOUNT THAT IS LESS THAN
THE AMOUNT THAT HE WAS PREVIOUSLY RECEIVING).


 


(B)                                 AN ANNUAL BONUS FOR EACH FISCAL YEAR OF THE
COMPANY, PAYABLE NOT MORE THAN SEVENTY-FOUR (74) DAYS AFTER THE END OF THE
FISCAL YEAR.  THE AMOUNT OF THE BONUS FOR EACH YEAR SHALL EQUAL             
PERCENT (    %) OF THE EMPLOYEE’S ANNUAL BASE SALARY IF THE TARGET LEVEL OF
PERFORMANCE CRITERIA IS REALIZED, WITH A GREATER PERCENTAGE PAYABLE IF
PERFORMANCE EXCEEDS THE TARGET LEVEL AND A LESSER PERCENTAGE PAYABLE IF
PERFORMANCE IS AT LEAST AT THE MINIMUM LEVEL BUT LESS THAN TARGET).  THE EXACT
AMOUNT OF SUCH INCREASED OR REDUCED PERCENTAGE SHALL BE EQUAL TO THE PERCENTAGE
BY WHICH ACTUAL PERFORMANCE IS BELOW OR ABOVE THE TARGET LEVEL CRITERIA.  THE
PERFORMANCE CRITERIA FOR DETERMINING THE BONUS SHALL BE BASED ON ACHIEVEMENT OF
THE FINANCIAL BUDGET FOR THE COMPANY, AND SUCH ADDITIONAL CRITERIA AS MAY BE
DETERMINED BY THE BOARD AFTER CONSULTATION WITH THE EMPLOYEE.  FOR AS LONG AS
THE U.S. DEPARTMENT OF THE TREASURY HOLDS AN EQUITY OR DEBT POSITION IN THE
COMPANY, WHICH POSITION WAS ACQUIRED PURSUANT TO THE CAPITAL PURCHASE PROGRAM
UNDER THE TROUBLED ASSET RELIEF PROGRAM, ANY BONUS PAID TO THE EMPLOYEE BY THE
COMPANY SHALL BE SUBJECT TO RECOVERY, OR CLAWBACK, BY THE COMPANY, IF THE
PAYMENT OF SUCH BONUS WAS BASED ON MATERIALLY INACCURATE FINANCIAL STATEMENTS OR
ANY OTHER MATERIALLY INACCURATE PERFORMANCE METRIC CRITERIA, WITHIN THE MEANING
OF SECTION 111(B)(2)(B) OF THE EMERGENCY ECONOMIC STABILIZATION ACT OF 2008
(“EESA”) AND ANY AUTHORITIES PROMULGATED THEREUNDER.


 


(C)                                  PARTICIPATION IN ALL BENEFIT PLANS OR
PROGRAMS SPONSORED BY THE COMPANY FOR EXECUTIVE OFFICERS IN GENERAL, INCLUDING,
WITHOUT LIMITATION, PARTICIPATION IN ANY GROUP HEALTH, MEDICAL REIMBURSEMENT,
DENTAL, DISABILITY, ACCIDENTAL DEATH OR DISMEMBERMENT OR LIFE INSURANCE PLAN
(THE COSTS, INCLUDING PREMIUMS, OF WHICH SHALL BE PAID EXCLUSIVELY BY THE
COMPANY), VACATION, SICK LEAVE, PENSION, PROFIT SHARING AND SALARY CONTINUATION
PLANS (INCLUDING WITHOUT LIMITATION, THE NON QUALIFIED DEFERRED COMPENSATION
PLAN AND THE 401(K) MATCH RESTORATION PLAN); PROVIDED THAT THE PLANS AND
PROGRAMS SHALL BE MAINTAINED BY THE COMPANY ON


 


2

--------------------------------------------------------------------------------



 


TERMS NO LESS FAVORABLE TO THE EMPLOYEE THAN THOSE PLANS AND PROGRAMS IN EFFECT
ON THE DATE HEREOF.


 


(D)                                 REIMBURSEMENT OF ANY AND ALL REASONABLE AND
DOCUMENTED EXPENSES INCURRED BY THE EMPLOYEE FROM TIME TO TIME IN THE
PERFORMANCE OF HIS DUTIES HEREUNDER.


 


(E)                                  FOUR (4) WEEKS PAID VACATION PER YEAR, AND
ALL PAID HOLIDAYS OBSERVED BY THE COMPANY.  IN SCHEDULING VACATIONS THE EMPLOYEE
SHALL TAKE INTO CONSIDERATION THE NEEDS AND ACTIVITIES OF THE COMPANY.  IF THE
EMPLOYEE HAS NOT BEEN ABSENT FROM THE COMPANY FOR TWO CONSECUTIVE WEEKS IN THE
PRECEDING TWELVE MONTHS, NO LESS THAN TWO WEEKS SHALL BE TAKEN CONSECUTIVELY.


 


(F)                                    ALL INITIATION FEES AND MEMBERSHIP DUES
ASSOCIATED WITH THE EMPLOYEE’S MEMBERSHIP IN PROFESSIONAL, COUNTRY, SOCIAL AND
OTHER CLUBS AS MAY BE APPROVED BY THE CHAIRMAN OF THE BOARD (OR, IF THE EMPLOYEE
IS THE CHAIRMAN, SUCH OTHER MEMBER OR MEMBERS OF THE BOARD AS MAY BE DETERMINED
BY THE BOARD), SUBJECT TO COMPLIANCE WITH SECTION 5.


 


(G)                                 THE COMPANY WILL, TO THE MAXIMUM EXTENT
PERMITTED BY LAW, DEFEND, INDEMNIFY AND HOLD HARMLESS THE EMPLOYEE AND THE
EMPLOYEE’S HEIRS, ESTATE, EXECUTORS AND ADMINISTRATORS AGAINST ANY COSTS,
LOSSES, CLAIMS, SUITS, PROCEEDINGS, DAMAGES OR LIABILITIES TO WHICH THE EMPLOYEE
MAY BECOME SUBJECT WHICH ARISE OUT OF, ARE BASED UPON OR RELATE TO THE
EMPLOYEE’S EMPLOYMENT BY THE COMPANY (AND ANY PREDECESSOR COMPANY TO THE
COMPANY), OR THE EMPLOYEE’S SERVICE AS AN OFFICER OR MEMBER OF THE BOARD OF
DIRECTORS OF THE COMPANY (OR ANY PREDECESSOR COMPANY TO THE COMPANY), INCLUDING
WITHOUT LIMITATION REIMBURSEMENT FOR ANY LEGAL OR OTHER EXPENSES REASONABLY
INCURRED BY THE EMPLOYEE IN CONNECTION WITH INVESTIGATION AND DEFENDING AGAINST
ANY SUCH COSTS, LOSSES, CLAIMS, SUITS, PROCEEDINGS, DAMAGES OR LIABILITIES.  THE
COMPANY SHALL MAINTAIN DIRECTORS AND OFFICERS LIABILITY INSURANCE IN
COMMERCIALLY REASONABLE AMOUNTS (AS REASONABLY DETERMINED BY THE BOARD), AND THE
EMPLOYEE SHALL BE COVERED UNDER SUCH INSURANCE TO THE SAME EXTENT AS OTHER
SENIOR MANAGEMENT EMPLOYEES OF THE COMPANY.


 


(H)                                 ILLNESS.  SUBJECT TO THE LIMITATIONS
CONTAINED IN SECTION 3.4, IF THE EMPLOYEE SHALL BE UNABLE TO RENDER THE SERVICES
REQUIRED HEREUNDER ON ACCOUNT OF PERSONAL INJURIES OR PHYSICAL OR MENTAL
ILLNESS, HE SHALL CONTINUE TO RECEIVE ALL PAYMENTS PROVIDED IN THE AGREEMENT;
PROVIDED, HOWEVER, THAT ANY SUCH PAYMENTS MAY, AT THE SOLE OPTION OF THE
COMPANY, BE REDUCED BY ANY AMOUNT THAT THE EMPLOYEE RECEIVES FOR THE PERIOD
COVERED BY SUCH PAYMENTS AS DISABILITY COMPENSATION UNDER INSURANCE POLICIES, IF
ANY, MAINTAINED BY THE COMPANY OR UNDER GOVERNMENT PROGRAMS.


 

3.                                       TERM OF EMPLOYMENT AND TERMINATION


 


3.1                                 TERM.  UNLESS SOONER TERMINATED PURSUANT TO
SECTION 3.4 OF THE AGREEMENT, THE TERM OF EMPLOYMENT UNDER THE AGREEMENT SHALL
BE FOR A PERIOD COMMENCING ON THE DATE HEREOF AND ENDING ON THE THIRD
ANNIVERSARY DATE THEREOF; PROVIDED, HOWEVER, THAT SUCH TERM OF EMPLOYMENT
AUTOMATICALLY SHALL BE RENEWED DAILY, SUCH THAT AT ANY TIME THE REMAINING TERM
SHALL BE EQUAL TO THREE YEARS.  HOWEVER, ADDITIONAL DAY-TO-DAY RENEWALS MAY BE
TERMINATED BY EITHER PARTY BY DELIVERING WRITTEN NOTICE OF SUCH TERMINATION TO
THE OTHER PARTY; PROVIDED THAT SUCH CESSATION OF THE AUTOMATIC RENEWALS SHALL BE
EFFECTIVE ON THE DATE SPECIFIED IN SUCH WRITTEN


 


3

--------------------------------------------------------------------------------



 


NOTICE; AND FURTHER PROVIDED THAT SUCH CESSATION OF THE AUTOMATIC RENEWALS BY
THE BOARD SHALL BE EFFECTIVE ONLY IF IT IS PURSUANT TO A PERFORMANCE EVALUATION
OF THE EMPLOYEE BY THE BOARD OR A FINDING BY A BANK REGULATORY AUTHORITY IN A
REPORT OF EXAMINATION OR OTHERWISE THAT MANAGEMENT OF THE COMPANY IS
UNSATISFACTORY OR INADEQUATE.


 


3.2                                 AT WILL EMPLOYMENT.  EACH PARTY HEREBY
ACKNOWLEDGES AND AGREES THAT, EXCEPT AS EXPRESSLY SET FORTH IN SECTION 3.4,
(I) THE EMPLOYEE’S EMPLOYMENT UNDER THIS AGREEMENT IS AT WILL AND CAN BE
TERMINATED AT THE OPTION OF EITHER THE COMPANY OR THE EMPLOYEE IN THEIR SOLE AND
ABSOLUTE DISCRETION, FOR ANY OR NO REASON WHATSOEVER, WITH OR WITHOUT CAUSE, AND
(II) NO REPRESENTATIONS, WARRANTIES OR ASSURANCES HAVE BEEN MADE CONCERNING THE
LENGTH OF SUCH EMPLOYMENT BY THE COMPANY.


 


3.3                                 EESA COMPLIANCE.  NOTWITHSTANDING ANYTHING
TO THE CONTRARY CONTAINED HEREIN, THE EMPLOYEE SHALL NOT BE ENTITLED TO THE
PAYMENT OF ANY SEVERANCE BENEFIT TO THE EXTENT THAT SUCH PAYMENT SHALL BE DEEMED
A “GOLDEN PARACHUTE PAYMENT” AS DEFINED IN SECTION 359.1(F) OF THE FEDERAL
DEPOSIT INSURANCE CORPORATION RULES AND REGULATIONS, OR AS DEFINED IN
SECTION 111(B)(2)(C) OF EESA AND ANY AUTHORITIES PROMULGATED THEREUNDER. ANY
SEVERANCE BENEFIT PAYABLE PURSUANT TO THE TERMS OF THIS AGREEMENT SHALL BE
REDUCED ONLY TO THE EXTENT NECESSARY TO CAUSE ALL SEVERANCE PAYMENTS PAYABLE TO
THE EMPLOYEE BY THE COMPANY TO NOT CONSTITUTE PROHIBITED “GOLDEN PARACHUTE
PAYMENTS,” ONLY TO THE EXTENT NECESSARY TO COMPLY WITH THE ABOVE REQUIREMENTS.


 


3.4                                 DUTIES UPON TERMINATION.


 


(A)                                  IN THE EVENT THAT EMPLOYMENT UNDER THE
AGREEMENT IS TERMINATED, NEITHER THE COMPANY NOR THE EMPLOYEE SHALL HAVE ANY
REMAINING DUTIES OR OBLIGATIONS HEREUNDER, EXCEPT THAT (I) THE COMPANY SHALL
PAY, ON THE DATE OF SUCH TERMINATION OF EMPLOYMENT, TO THE EMPLOYEE, OR HIS
ESTATE, SUCH COMPENSATION AS IS DUE PURSUANT TO SECTION 2.1, PRORATED THROUGH
THE DATE OF TERMINATION, (II) THE EMPLOYEE SHALL CONTINUE TO BE BOUND BY
SECTION 4 OF THE AGREEMENT AND (III) IN THE EVENT THAT SUCH EMPLOYMENT IS
TERMINATED (A) BY THE COMPANY FOR ANY REASON OTHER THAN “FOR CAUSE” (AS DEFINED
BELOW) OR (B) BY THE EMPLOYEE WITH “JUST REASON” (AS DEFINED BELOW), THE COMPANY
SHALL PAY OR PROVIDE TO THE EMPLOYEE, OR HIS ESTATE, (I) A LUMP SUM PAYMENT, NOT
LATER THAN THIRTY DAYS AFTER SUCH TERMINATION OF EMPLOYMENT, EQUAL TO THE
GREATER OF (A) THE REMAINING PAYMENTS DUE TO THE EMPLOYEE UNDER THIS CONTRACT,
INCLUDING THE CONTRIBUTIONS THAT WOULD HAVE BEEN MADE ON THE EMPLOYEE’S BEHALF
TO ANY EMPLOYEE BENEFIT PLANS OF THE COMPANY DURING THE REMAINING TERM OF THE
AGREEMENT OR (B) THREE TIMES THE SUM OF THE EMPLOYEE’S ANNUAL SALARY RATE IN
EFFECT ON THE DATE OF TERMINATION PLUS THE ANNUAL BONUS FOR THE MOST RECENT
FISCAL YEAR PRIOR TO THE FISCAL YEAR IN WHICH OCCURS THE EMPLOYEE’S TERMINATION
OF EMPLOYMENT, AND (II) PARTICIPATION IN ALL BENEFIT PLANS AND PROGRAMS
SPONSORED BY THE COMPANY FOR EXECUTIVE OFFICERS IN GENERAL, ALL AS SET FORTH IN
SECTION 2.1(C) FOR A PERIOD OF THREE (3) YEARS FROM THE DATE OF TERMINATION. 
ALL LONG-TERM INCENTIVE COMPENSATION SHALL VEST AT THE DATE OF SUCH TERMINATION
OF EMPLOYMENT, AND SHALL BE PAYABLE ACCORDING TO THE TERMS OF THE APPLICABLE
PLAN.


 


(B)                                 THE COMPANY SHALL BE DEEMED TO HAVE
TERMINATED THE EMPLOYMENT OF THE EMPLOYEE “FOR CAUSE” IF, BUT ONLY IF, SUCH
TERMINATION (I) SHALL RESULT SOLELY FROM THE EMPLOYEE’S CONTINUED AND WILLFUL
FAILURE OR REFUSAL TO SUBSTANTIALLY PERFORM HIS DUTIES IN ACCORDANCE WITH THE
TERMS OF THE AGREEMENT AND SHALL HAVE BEEN APPROVED BY 66.66% OF THE


 


4

--------------------------------------------------------------------------------



 


BOARD (EXCLUDING THE EMPLOYEE); PROVIDED, HOWEVER, THAT THE EMPLOYEE FIRST SHALL
HAVE RECEIVED WRITTEN NOTICE SPECIFYING THE ACTS OR OMISSIONS ALLEGED TO
CONSTITUTE SUCH FAILURE OR REFUSAL AND SUCH FAILURE OR REFUSAL CONTINUES AFTER
THE EMPLOYEE SHALL HAVE HAD REASONABLE OPPORTUNITY (BUT IN NO EVENT LESS THAN
THIRTY (30) DAYS) TO CORRECT THE SAME; (II) THE EMPLOYEE IS SUBJECT TO A REMOVAL
PROCEEDINGS BROUGHT BY A BANK REGULATORY AUTHORITY; OR (III) THE EMPLOYEE IS
FORMALLY CHARGED WITH A FELONY INVOLVING DISHONESTY OR MORAL TURPITUDE;
PROVIDED, HOWEVER, THAT IN THE CASE OF CLAUSE (II) NEXT ABOVE, IF THE REMOVAL
PROCEEDING IS UNSUCCESSFUL, OR IN THE CASE OF CLAUSE (III) NEXT ABOVE, IF THE
EMPLOYEE IS NOT CONVICTED OF THE FELONY, THE EMPLOYEE SHALL NOT BE TREATED AS
HAVING BEEN TERMINATED “FOR CAUSE” AND SHALL BE ENTITLED TO PROMPT PAYMENT OF
ALL AMOUNTS DESCRIBED IN CLAUSE 3.4(A)(III).  FOR PURPOSES OF THIS PARAGRAPH
(B), NO ACT, OR FAILURE TO ACT, ON THE EMPLOYEE’S PART SHALL BE DEEMED “WILLFUL”
UNLESS DONE, OR OMITTED TO BE DONE, BY THE EMPLOYEE NOT IN GOOD FAITH AND
WITHOUT REASONABLE BELIEF THAT THE EMPLOYEE’S ACTION OR OMISSION WAS IN THE BEST
INTEREST OF THE COMPANY.


 


(C)                                  THE EMPLOYEE SHALL BE DEEMED TO HAVE
TERMINATED HIS EMPLOYMENT WITH “JUST REASON” IF SUCH TERMINATION SHALL RESULT,
IN WHOLE OR IN PART, FROM ANY OF THE FOLLOWING EVENTS, WITHOUT THE EMPLOYEE’S
PRIOR WRITTEN CONSENT:


 

(i)                                   the breach by the Company of any material
provision of this Agreement;

 

(ii)                                receipt by the Employee of a notice from the
Company that the Company intends to terminate employment under this Agreement;

 

(iii)                             the failure of a successor or assign of the
Company’s rights under this Agreement to assume the Company’s duties hereunder;

 

(iv)                            the Company directs the Employee to perform any
unlawful act;

 

(v)                               the Employee ceases to be a member of the
Board;

 

(vi)                            the Employee’s duties are materially reduced.

 

(vii)                         a relocation of the Employee’s principal place of
employment by more than 25 miles by automobile from 135 N. Los Robles Avenue,
Pasadena, CA 91101; or

 

(viii)                      liquidation or dissolution of the Bank;.

 


(D)                                 THE EMPLOYEE SHALL NOT BE REQUIRED TO
MITIGATE THE AMOUNT OF ANY PAYMENT PROVIDED FOR IN THIS AGREEMENT BY SEEKING
OTHER EMPLOYMENT OR OTHERWISE.  THE COMPANY SHALL NOT BE ENTITLED TO SET OFF
AGAINST THE AMOUNTS PAYABLE TO THE EMPLOYEE UNDER THIS AGREEMENT ANY AMOUNTS
OWED TO THE COMPANY BY THE EMPLOYEE, ANY AMOUNTS EARNED BY THE


 


5

--------------------------------------------------------------------------------



 


EMPLOYEE IN OTHER EMPLOYMENT AFTER TERMINATION OF HIS EMPLOYMENT WITH THE
COMPANY, OR ANY AMOUNTS WHICH MIGHT HAVE BEEN EARNED BY THE EMPLOYEE IN OTHER
EMPLOYMENT HAD HE SOUGHT SUCH OTHER EMPLOYMENT.


 


3.5                                 EXCISE TAX GROSS-UP.


 


(A)                                  SUBJECT TO SECTION 3.3, IF THE EMPLOYEE
BECOMES ENTITLED TO ONE OR MORE PAYMENTS (WITH A “PAYMENT” INCLUDING, WITHOUT
LIMITATION, THE VESTING OF AN OPTION OR OTHER NON-CASH BENEFIT OR PROPERTY),
WHETHER PURSUANT TO THE TERMS OF THIS AGREEMENT OR ANY OTHER PLAN, ARRANGEMENT,
OR AGREEMENT WITH THE COMPANY OR ANY AFFILIATED COMPANY (THE “TOTAL PAYMENTS”),
WHICH ARE OR BECOME SUBJECT TO THE TAX IMPOSED BY CODE SECTION 4999, OR ANY
SIMILAR TAX THAT MAY HEREAFTER BE IMPOSED (THE “EXCISE TAX”), THE COMPANY SHALL
PAY TO THE EMPLOYEE AT THE TIME SPECIFIED BELOW AN ADDITIONAL AMOUNT (THE
“GROSS-UP PAYMENT”) (WHICH SHALL INCLUDE, WITHOUT LIMITATION, REIMBURSEMENT FOR
ANY PENALTIES AND INTEREST THAT MAY ACCRUE IN RESPECT OF SUCH EXCISE TAX) SUCH
THAT THE NET AMOUNT RETAINED BY THE EMPLOYEE, AFTER REDUCTION FOR ANY EXCISE TAX
(INCLUDING ANY PENALTIES OR INTEREST THEREON) ON THE TOTAL PAYMENTS AND ANY
FEDERAL, STATE AND LOCAL INCOME OR EMPLOYMENT TAX AND EXCISE TAX ON THE GROSS-UP
PAYMENT PROVIDED FOR BY THIS SECTION 3.6, BUT BEFORE REDUCTION FOR ANY FEDERAL,
STATE, OR LOCAL INCOME OR EMPLOYMENT TAX ON THE TOTAL PAYMENTS, SHALL BE EQUAL
TO THE SUM OF (A) THE TOTAL PAYMENTS, AND (B) AN AMOUNT EQUAL TO THE PRODUCT OF
ANY DEDUCTIONS DISALLOWED FOR FEDERAL, STATE, OR LOCAL INCOME TAX PURPOSES
BECAUSE OF THE INCLUSION OF THE GROSS-UP PAYMENT IN THE EMPLOYEE’S ADJUSTED
GROSS INCOME MULTIPLIED BY THE HIGHEST APPLICABLE MARGINAL RATE OF FEDERAL,
STATE, OR LOCAL INCOME TAXATION, RESPECTIVELY, FOR THE CALENDAR YEAR IN WHICH
THE GROSS-UP PAYMENT IS TO BE MADE


 


(B)                                 FOR PURPOSES OF DETERMINING WHETHER ANY OF
THE TOTAL PAYMENTS WILL BE SUBJECT TO THE EXCISE TAX AND THE AMOUNT OF SUCH
EXCISE TAX:


 

(I)                                     THE TOTAL PAYMENTS SHALL BE TREATED AS
“PARACHUTE PAYMENTS” WITHIN THE MEANING OF CODE SECTION 280G(B)(2), AND ALL
“EXCESS PARACHUTE PAYMENTS” WITHIN THE MEANING OF CODE SECTION 280G(B)(1) SHALL
BE TREATED AS SUBJECT TO THE EXCISE TAX, UNLESS, AND EXCEPT TO THE EXTENT THAT,
IN THE WRITTEN OPINION OF INDEPENDENT COMPENSATION CONSULTANTS OR AUDITORS OF
NATIONALLY RECOGNIZED STANDING (“INDEPENDENT ADVISORS”) SELECTED BY THE COMPANY
AND REASONABLY ACCEPTABLE TO THE EMPLOYEE, THE TOTAL PAYMENTS (IN WHOLE OR IN
PART) DO NOT CONSTITUTE PARACHUTE PAYMENTS, OR SUCH EXCESS PARACHUTE PAYMENTS
(IN WHOLE OR IN PART) REPRESENT REASONABLE COMPENSATION FOR SERVICES ACTUALLY
RENDERED WITHIN THE MEANING OF CODE SECTION 280G(B)(4) IN EXCESS OF THE BASE
AMOUNT WITHIN THE MEANING OF CODE SECTION 280G(B)(3) OR ARE OTHERWISE NOT
SUBJECT TO THE EXCISE TAX.

 

(II)                                  THE AMOUNT OF THE TOTAL PAYMENTS WHICH
SHALL BE TREATED AS SUBJECT TO THE EXCISE TAX SHALL BE EQUAL TO THE LESSER OF
(A) THE TOTAL AMOUNT OF THE TOTAL PAYMENTS OR (B) THE TOTAL AMOUNT OF EXCESS
PARACHUTE PAYMENTS WITHIN THE MEANING OF CODE SECTION 280G(B)(1) (AFTER APPLYING
CLAUSE (I) ABOVE).

 

(III)                               THE VALUE OF ANY NON-CASH BENEFITS OR ANY
DEFERRED PAYMENT OR BENEFIT SHALL BE DETERMINED BY THE INDEPENDENT ADVISORS IN
ACCORDANCE WITH THE PRINCIPLES OF CODE SECTIONS 280G(D)(3) AND (4).

 

6

--------------------------------------------------------------------------------



 


(C)                                  FOR PURPOSES OF DETERMINING THE AMOUNT OF
THE GROSS-UP PAYMENT, THE EMPLOYEE SHALL BE DEEMED (A) TO PAY FEDERAL INCOME
TAXES AT THE HIGHEST MARGINAL RATE OF FEDERAL INCOME TAXATION FOR THE CALENDAR
YEAR IN WHICH THE GROSS-UP PAYMENT IS TO BE MADE; (B) TO PAY ANY APPLICABLE
STATE AND LOCAL INCOME TAXES AT THE HIGHEST MARGINAL RATE OF TAXATION FOR THE
CALENDAR YEAR IN WHICH THE GROSS-UP PAYMENT IS TO BE MADE, NET OF THE MAXIMUM
REDUCTION IN FEDERAL INCOME TAXES WHICH COULD BE OBTAINED FROM DEDUCTION OF SUCH
STATE AND LOCAL TAXES IF PAID IN SUCH YEAR (DETERMINED WITHOUT REGARD TO
LIMITATIONS ON DEDUCTIONS BASED UPON THE AMOUNT OF THE EMPLOYEE’S ADJUSTED GROSS
INCOME); AND (C) TO HAVE OTHERWISE ALLOWABLE DEDUCTIONS FOR FEDERAL, STATE, AND
LOCAL INCOME TAX PURPOSES AT LEAST EQUAL TO THOSE DISALLOWED BECAUSE OF THE
INCLUSION OF THE GROSS-UP PAYMENT IN THE EMPLOYEE’S ADJUSTED GROSS INCOME.  IN
THE EVENT THAT THE EXCISE TAX IS SUBSEQUENTLY DETERMINED TO BE LESS THAN THE
AMOUNT TAKEN INTO ACCOUNT HEREUNDER AT THE TIME THE GROSS-UP PAYMENT IS MADE,
THE EMPLOYEE SHALL REPAY TO THE COMPANY AT THE TIME THAT THE AMOUNT OF SUCH
REDUCTION IN EXCISE TAX IS FINALLY DETERMINED (BUT, IF PREVIOUSLY PAID TO THE
TAXING AUTHORITIES, NOT PRIOR TO THE TIME THE AMOUNT OF SUCH REDUCTION IS
REFUNDED TO THE EMPLOYEE OR OTHERWISE REALIZED AS A BENEFIT BY THE EMPLOYEE) THE
PORTION OF THE GROSS-UP PAYMENT THAT WOULD NOT HAVE BEEN PAID IF SUCH EXCISE TAX
HAD BEEN APPLIED IN INITIALLY CALCULATING THE GROSS-UP PAYMENT, PLUS INTEREST ON
THE AMOUNT OF SUCH REPAYMENT AT THE RATE PROVIDED IN CODE
SECTION 1274(B)(2)(B).  IN THE EVENT THAT THE EXCISE TAX IS DETERMINED TO EXCEED
THE AMOUNT TAKEN INTO ACCOUNT HEREUNDER AT THE TIME THE GROSS-UP PAYMENT IS MADE
(INCLUDING BY REASON OF ANY PAYMENT THE EXISTENCE OR AMOUNT OF WHICH CANNOT BE
DETERMINED AT THE TIME OF THE GROSS-UP PAYMENT), THE COMPANY SHALL MAKE AN
ADDITIONAL GROSS-UP PAYMENT IN RESPECT OF SUCH EXCESS (PLUS ANY INTEREST AND
PENALTIES PAYABLE WITH RESPECT TO SUCH EXCESS) AT THE TIME THAT THE AMOUNT OF
SUCH EXCESS IS FINALLY DETERMINED.


 


(D)                                 THE GROSS-UP PAYMENT PROVIDED FOR ABOVE
SHALL BE PAID ON THE THIRTIETH (30TH) DAY (OR SUCH EARLIER DATE AS THE EXCISE
TAX BECOMES DUE AND PAYABLE TO THE TAXING AUTHORITIES) AFTER IT HAS BEEN
DETERMINED THAT THE TOTAL PAYMENTS (OR ANY PORTION THEREOF) ARE SUBJECT TO THE
EXCISE TAX; PROVIDED, HOWEVER, THAT IF THE AMOUNT OF SUCH GROSS-UP PAYMENT OR
PORTION THEREOF CANNOT BE FINALLY DETERMINED ON OR BEFORE SUCH DAY, THE COMPANY
SHALL PAY TO THE EMPLOYEE ON SUCH DAY AN ESTIMATE, AS DETERMINED BY THE
INDEPENDENT ADVISORS, OF THE MINIMUM AMOUNT OF SUCH PAYMENTS AND SHALL PAY THE
REMAINDER OF SUCH PAYMENTS (TOGETHER WITH INTEREST AT THE RATE PROVIDED IN CODE
SECTION 1274(B)(2)(B)), AS SOON AS THE AMOUNT THEREOF CAN BE DETERMINED.  IN THE
EVENT THAT THE AMOUNT OF THE ESTIMATED PAYMENTS EXCEEDS THE AMOUNT SUBSEQUENTLY
DETERMINED TO HAVE BEEN DUE, SUCH EXCESS SHALL CONSTITUTE A LOAN BY THE COMPANY
TO THE EMPLOYEE, PAYABLE ON THE FIFTH (5TH) DAY AFTER DEMAND BY THE COMPANY
(TOGETHER WITH INTEREST AT THE RATE PROVIDED IN CODE SECTION 1274(B)(2)(B)).  IF
MORE THAN ONE GROSS-UP PAYMENT IS MADE, THE AMOUNT OF EACH GROSS-UP PAYMENT
SHALL BE COMPUTED SO AS NOT TO DUPLICATE ANY PRIOR GROSS-UP PAYMENT.  THE
COMPANY SHALL HAVE THE RIGHT TO CONTROL ALL PROCEEDINGS WITH THE INTERNAL
REVENUE SERVICE THAT MAY ARISE IN CONNECTION WITH THE DETERMINATION AND
ASSESSMENT OF ANY EXCISE TAX AND, AT ITS SOLE OPTION, THE COMPANY MAY PURSUE OR
FOREGO ANY AND ALL ADMINISTRATIVE APPEALS, PROCEEDINGS, HEARINGS, AND
CONFERENCES WITH ANY TAXING AUTHORITY IN RESPECT OF SUCH EXCISE TAX (INCLUDING
ANY INTEREST OR PENALTIES THEREOF); PROVIDED, HOWEVER, THAT THE COMPANY’S
CONTROL OVER ANY SUCH PROCEEDINGS SHALL BE LIMITED TO ISSUES WITH RESPECT TO
WHICH A GROSS-UP PAYMENT WOULD BE PAYABLE HEREUNDER, AND THE EMPLOYEE SHALL BE
ENTITLED TO SETTLE OR CONTEST ANY OTHER ISSUE RAISED BY THE INTERNAL REVENUE
SERVICE OR ANY OTHER TAXING AUTHORITY.  THE EMPLOYEE SHALL COOPERATE WITH THE
COMPANY IN ANY PROCEEDINGS RELATING TO THE DETERMINATION AND ASSESSMENT OF ANY
EXCISE TAX AND SHALL NOT TAKE ANY POSITION OR ACTION THAT WOULD MATERIALLY


 


7

--------------------------------------------------------------------------------



 


INCREASE THE AMOUNT OF ANY GROSS-UP PAYMENT HEREUNDER.  NOTWITHSTANDING THE
FOREGOING, ALL GROSS-UP PAYMENTS AND ADJUSTMENTS SHALL BE PAID NO LATER THAN THE
END OF THE CALENDAR YEAR FOLLOWING THE YEAR IN WHICH THE EXECUTIVE REMITS THE
RELATED TAXES TO APPLICABLE TAXING AUTHORITIES IN COMPLIANCE WITH CODE
SECTION 409A.


 

4.                                       TRADE SECRETS


 


4.1                                 TRADE SECRETS.  THE EMPLOYEE SHALL NOT,
WITHOUT THE PRIOR WRITTEN CONSENT OF THE BOARD IN EACH INSTANCE, DISCLOSE OR USE
IN ANY WAY, DURING THE TERM OF HIS EMPLOYMENT BY THE COMPANY AND FOR ONE
(1) YEAR THEREAFTER, EXCEPT AS REQUIRED IN THE COURSE OF SUCH EMPLOYMENT, ANY
CONFIDENTIAL BUSINESS OR TECHNICAL INFORMATION OR TRADE SECRET OF THE COMPANY
ACQUIRED IN THE COURSE OF SUCH EMPLOYMENT, WHETHER OR NOT PATENTABLE,
COPYRIGHTABLE OR OTHERWISE PROTECTED BY LAW, AND WHETHER OR NOT CONCEIVED OF OR
PREPARED BY HIM (COLLECTIVELY, THE “TRADE SECRETS”) INCLUDING, WITHOUT
LIMITATION, ANY INFORMATION CONCERNING CUSTOMER LISTS, PRODUCTS, PROCEDURES,
OPERATIONS, INVESTMENTS, FINANCING, COSTS, EMPLOYEES, ACCOUNTING, MARKETING,
SALARIES, PRICING, PROFITS AND PLANS FOR FUTURE DEVELOPMENT, THE IDENTITY,
REQUIREMENTS, PREFERENCES, PRACTICES AND METHODS OF DOING BUSINESS OF SPECIFIC
PARTIES WITH WHOM THE COMPANY TRANSACTS BUSINESS, AND ALL OTHER INFORMATION
WHICH IS RELATED TO ANY PRODUCT, SERVICE OR BUSINESS OF THE COMPANY, OTHER THAN
INFORMATION WHICH IS GENERALLY KNOWN IN THE INDUSTRY IN WHICH THE COMPANY
TRANSACTS BUSINESS OR IS ACQUIRED FROM PUBLIC SOURCES; ALL OF WHICH TRADE
SECRETS ARE THE EXCLUSIVE AND VALUABLE PROPERTY OF THE COMPANY ; PROVIDED,
HOWEVER, THAT, FOLLOWING TERMINATION OF EMPLOYMENT, THE EMPLOYEE SHALL BE
ENTITLED TO RETAIN A COPY OF ANY ROLODEX OR OTHER COMPILATION MAINTAINED BY HIM
OF THE NAMES OF BUSINESS CONTACTS WITH THEIR ADDRESSES, TELEPHONE NUMBERS AND
SIMILAR INFORMATION.


 


4.2                                 TANGIBLE ITEMS.  ALL FILES, ACCOUNTS,
RECORDS, DOCUMENTS, BOOKS, FORMS, NOTES, REPORTS, MEMORANDA, STUDIES,
COMPILATIONS OF INFORMATION, CORRESPONDENCE AND ALL COPIES, ABSTRACTS AND
SUMMARIES OF THE FOREGOING, AND ALL OTHER PHYSICAL ITEMS RELATED TO THE COMPANY,
OTHER THAN A MERELY PERSONAL ITEM, WHETHER OF A PUBLIC NATURE OR NOT, AND
WHETHER PREPARED BY THE EMPLOYEE OR NOT, ARE AND SHALL REMAIN THE EXCLUSIVE
PROPERTY OF THE COMPANY AND SHALL NOT BE REMOVED FROM THE PREMISES OF THE
COMPANY, EXCEPT AS REQUIRED IN THE COURSE OF EMPLOYMENT BY THE COMPANY, WITHOUT
THE PRIOR WRITTEN CONSENT OF THE BOARD IN EACH INSTANCE, AND THE SAME SHALL BE
PROMPTLY RETURNED TO THE COMPANY BY THE EMPLOYEE ON THE EXPIRATION OR
TERMINATION OF HIS EMPLOYMENT BY THE COMPANY OR AT ANY TIME PRIOR THERETO UPON
THE REQUEST OF THE COMPANY.


 


4.3                                 INJUNCTIVE RELIEF.  THE EMPLOYEE HEREBY
ACKNOWLEDGES AND AGREES THAT IT WOULD BE DIFFICULT TO FULLY COMPENSATE THE
COMPANY FOR DAMAGES RESULTING FROM THE BREACH OR THREATENED BREACH OF THIS
SECTION 4 AND, ACCORDINGLY, THAT THE COMPANY SHALL BE ENTITLED TO SEEK TEMPORARY
AND INJUNCTIVE RELIEF, INCLUDING TEMPORARY RESTRAINING ORDERS, PRELIMINARY
INJUNCTIONS AND PERMANENT INJUNCTIONS, TO ENFORCE SUCH PROVISIONS WITHOUT THE
NECESSITY OF PROVING ACTUAL DAMAGES AND WITHOUT THE NECESSITY OF POSTING ANY
BOND OR OTHER UNDERTAKING IN CONNECTION THEREWITH.  THIS PROVISION WITH RESPECT
TO INJUNCTIVE RELIEF SHALL NOT, HOWEVER, DIMINISH THE COMPANY’S RIGHT TO CLAIM
AND RECOVER DAMAGES.


 


4.4                                 “COMPANY”.  FOR THE PURPOSES OF THIS
SECTION 4 OF THE AGREEMENT ONLY, THE TERM “COMPANY” SHALL MEAN COLLECTIVELY EAST
WEST BANK, A CALIFORNIA BANKING CORPORATION, AND ITS SUCCESSORS, ASSIGNS AND
NOMINEES, AND ALL INDIVIDUALS, CORPORATIONS AND OTHER ENTITIES THAT


 


8

--------------------------------------------------------------------------------



 


DIRECTLY, OR INDIRECTLY THROUGH ONE OR MORE INTERMEDIARIES, CONTROL OR ARE
CONTROLLED BY OR ARE UNDER COMMON CONTROL WITH ANY OF THE FOREGOING.


 

5.                                       Compliance with Internal Revenue Code
Section 409A.


 

(a)                                  Unless otherwise expressly provided, any
payment of compensation by Company to the Employee, whether pursuant to this
Agreement or otherwise, shall be made within two and one-half months (2½ months)
after the end of the later of the calendar year or the Company’s fiscal year in
which the Employee’s right to such payment vests (i.e., is not subject to a
substantial risk of forfeiture for purposes of Internal Revenue Code
Section 409A (“Code Section 409A”)).  Such amounts shall not be subject to the
requirements of subsection (a) above applicable to “nonqualified deferred
compensation.”

 

(b)                                 All payments of “nonqualified deferred
compensation” (within the meaning of Code Section 409A are intended to comply
with the requirements of Code Section 409A, and shall be interpreted in
accordance therewith.  Neither party individually or in combination may
accelerate any such deferred payment, except in compliance with Code
Section 409A, and no amount shall be paid prior to the earliest date on which it
is permitted to be paid under Code Section 409A.  In the event that the Employee
is determined to be a “key employee” (as defined and determined under Code
Section 409A) of Company at a time when its stock is deemed to be publicly
traded on an established securities market, payments determined to be
“nonqualified deferred compensation” payable following termination of employment
shall be paid only after the earlier of (i) the last day of the sixth (6th)
complete calendar month following such termination of employment, or (ii) the
Employee’s death, consistent with and to the extent necessary to meet the
requirements Code Section 409A without the imposition of excise taxes.  Any
payment delayed by reason of the prior sentence shall be paid out in a single
lump sum on the earliest date permitted under Code Section 409A in order to
catch up to the original payment schedule.  Notwithstanding anything herein to
the contrary, no amendment may be made to this Agreement if it would cause the
Agreement or any payment hereunder not to be in compliance with Code
Section 409A.

 

(c)                                  Section (b) above shall not apply to that
portion of any amounts payable upon termination of employment which shall
qualify as “involuntary severance” under Section 409A because such amount does
not exceed the lesser of (1) two hundred percent (200%) of the Employee’s
annualized compensation from the Company for the calendar year immediately
preceding the calendar year during which the Date of Termination occurs, or
(2) two hundred percent (200%) of the annual limitation amount under
Section 401(a)(17) of the Code (the maximum amount of compensation that may be
taken into account for purposes of a tax-qualified retirement plan) for the
calendar year during which the Date of Termination occurs.

 

(d)                                 All benefit plans, programs and policies
sponsored by the Company are intended to comply with all requirements of Code
Section 409A or to be structured so as to be exempt from the application of Code
Section 409A.  All expense reimbursement or in-kind benefits provided under this
Agreement or, unless otherwise specified, under any Company program or policy
shall be subject to the following rules: (i) the amount of expenses eligible for
reimbursement or in-kind benefits provided during one calendar year may not
affect the benefits provided during any other year; (ii) reimbursements shall be
paid no later than the

 

9

--------------------------------------------------------------------------------


 

end of the calendar year following the year in which the Employee incurs such
expenses, and the Employee shall take all actions necessary to claim all such
reimbursements on a timely basis to permit the Company to make all such
reimbursement payments prior to the end of said period, and (iii) the right to
reimbursement or in-kind benefits shall not be subject to liquidation or
exchange for another benefit.

 

6.                                       MISCELLANEOUS


 


6.1                                 SEVERABLE PROVISIONS.  THE PROVISIONS OF THE
AGREEMENT ARE SEVERABLE, AND IF ANY ONE OR MORE PROVISIONS MAY BE DETERMINED TO
BE ILLEGAL OR OTHERWISE UNENFORCEABLE, IN WHOLE OR IN PART, THE REMAINING
PROVISIONS, AND ANY PARTIALLY UNENFORCEABLE PROVISIONS TO THE EXTENT
ENFORCEABLE, SHALL NEVERTHELESS BE BINDING AND ENFORCEABLE.


 


6.2                                 SUCCESSORS AND ASSIGNS.  ALL OF THE TERMS,
PROVISIONS AND OBLIGATIONS OF THE AGREEMENT SHALL INURE TO THE BENEFIT OF AND
SHALL BE BINDING UPON THE PARTIES HERETO AND THEIR RESPECTIVE HEIRS,
REPRESENTATIVES, SUCCESSORS AND ASSIGNS.  NOTWITHSTANDING THE FOREGOING, NEITHER
THE AGREEMENT NOR ANY RIGHTS HEREUNDER SHALL BE ASSIGNED, PLEDGED, HYPOTHECATED
OR OTHERWISE TRANSFERRED BY THE EMPLOYEE WITHOUT THE PRIOR WRITTEN CONSENT OF
THE BOARD IN EACH INSTANCE.


 


6.3                                 GOVERNING LAW.  THE VALIDITY, CONSTRUCTION
AND INTERPRETATION OF THE AGREEMENT SHALL BE GOVERNED IN ALL RESPECTS BY THE
LAWS OF THE STATE OF CALIFORNIA APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED
WITHIN THAT STATE.


 


6.4                                 HEADINGS.  SECTION AND SUBSECTION HEADINGS
ARE NOT TO BE CONSIDERED PART OF THE AGREEMENT AND ARE INCLUDED SOLELY FOR
CONVENIENCE AND REFERENCE AND IN NO WAY DEFINE, LIMIT OR DESCRIBE THE SCOPE OF
THE AGREEMENT OR THE INTENT OF ANY PROVISIONS HEREOF.


 


6.5                                 ENTIRE AGREEMENT.  THE AGREEMENT CONSTITUTES
THE ENTIRE AGREEMENT BETWEEN THE PARTIES HERETO PERTAINING TO THE SUBJECT MATTER
HEREOF, AND SUPERSEDES ALL PRIOR AGREEMENTS, UNDERSTANDINGS, NEGOTIATIONS AND
DISCUSSIONS, WHETHER ORAL OR WRITTEN, RELATING TO THE SUBJECT MATTER OF THE
AGREEMENT.  NO SUPPLEMENT, MODIFICATION, WAIVER OR TERMINATION OF THE AGREEMENT
SHALL BE VALID UNLESS EXECUTED BY EACH PARTY TO BE BOUND THEREBY.  NO WAIVER OF
ANY OF THE PROVISIONS OF THE AGREEMENT SHALL BE DEEMED TO OR SHALL CONSTITUTE A
WAIVER OF ANY OTHER PROVISIONS HEREOF (WHETHER OR NOT SIMILAR), NOR SHALL SUCH
WAIVER CONSTITUTE A CONTINUING WAIVER UNLESS OTHERWISE EXPRESSLY PROVIDED.


 


6.6                                 NOTICE.  ANY NOTICE OR OTHER COMMUNICATION
REQUIRED OR PERMITTED HEREUNDER SHALL BE IN WRITING AND SHALL BE DEEMED TO HAVE
BEEN GIVEN (I) IF PERSONALLY DELIVERED, WHEN SO DELIVERED, (II) IF MAILED, ONE
(1) WEEK AFTER HAVING BEEN PLACED IN THE UNITED STATES MAIL, REGISTERED OR
CERTIFIED, POSTAGE PREPAID, ADDRESSED TO THE PARTY TO WHOM IT IS DIRECTED AT THE
ADDRESS SET FORTH BELOW OR (III) IF GIVEN BY TELEX OR TELECOPIER, WHEN SUCH
NOTICE OR OTHER COMMUNICATION IS TRANSMITTED TO THE TELEX OR TELECOPIER NUMBER
SPECIFIED BELOW AND THE APPROPRIATE ANSWERBACK OR TELEPHONIC CONFIRMATION IS
RECEIVED.  EITHER PARTY MAY CHANGE THE ADDRESS TO WHICH SUCH NOTICES ARE TO BE
ADDRESSED BY GIVING THE OTHER PARTY NOTICE IN THE MANNER HEREIN SET FORTH.


 


6.7                                 ATTORNEYS’ FEES.  THE COMPANY WILL REIMBURSE
THE EMPLOYEE FOR THE REASONABLE ATTORNEY FEES INCURRED IN CONNECTION WITH THE
NEGOTIATION OF THIS AGREEMENT.  IN THE


 


10

--------------------------------------------------------------------------------



 


EVENT ANY PARTY TAKES LEGAL ACTION TO ENFORCE ANY OF THE TERMS OF THE AGREEMENT,
THE UNSUCCESSFUL PARTY TO SUCH ACTION SHALL PAY THE SUCCESSFUL PARTY’S EXPENSES,
INCLUDING ATTORNEYS’ FEES, INCURRED IN SUCH ACTION.


 


6.8                                 THIRD PARTIES.  NOTHING IN THE AGREEMENT,
EXPRESSED OR IMPLIED, IS INTENDED TO CONFER UPON ANY PERSON OTHER THAN THE
COMPANY OR THE EMPLOYEE ANY RIGHTS OR REMEDIES UNDER OR BY REASON OF THE
AGREEMENT.


 


6.9                                 ARBITRATION.  ANY CONTROVERSY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY SHALL BE
REFERRED TO ARBITRATION BEFORE THE AMERICAN ARBITRATION ASSOCIATION STRICTLY IN
ACCORDANCE WITH THE TERMS OF THIS AGREEMENT AND THE SUBSTANTIVE LAW OF THE STATE
OF CALIFORNIA.  THE BOARD OF ARBITRATORS SHALL CONVENE AT A PLACE MUTUALLY
ACCEPTABLE TO THE PARTIES IN THE STATE OF CALIFORNIA AND, IF THE PLACE OF
ARBITRATION CANNOT BE AGREED UPON, ARBITRATION SHALL BE CONDUCTED IN LOS
ANGELES.  THE PARTIES HERETO AGREE TO ACCEPT THE DECISION OF THE BOARD OF
ARBITRATORS, AND JUDGMENT UPON ANY AWARD RENDERED HEREUNDER MAY BE ENTERED IN
ANY COURT HAVING JURISDICTION THEREOF.  NEITHER PARTY SHALL INSTITUTE A
PROCEEDING HEREUNDER UNTIL THAT PARTY HAS FURNISHED TO THE OTHER PARTY, BY
REGISTERED MAIL, AT LEAST THIRTY (30) DAYS’ PRIOR WRITTEN NOTICE OF ITS INTENT
TO DO SO.


 


6.10                           CONSTRUCTION.  THIS AGREEMENT WAS REVIEWED BY
LEGAL COUNSEL FOR EACH PARTY HERETO AND IS THE PRODUCT OF INFORMED NEGOTIATIONS
BETWEEN THE PARTIES HERETO.  IF ANY PART OF THIS AGREEMENT IS DEEMED TO BE
UNCLEAR OR AMBIGUOUS, IT SHALL BE CONSTRUED AS IF IT WERE DRAFTED JOINTLY BY THE
PARTIES.  EACH PARTY HERETO ACKNOWLEDGES THAT NO PARTY WAS IN A SUPERIOR
BARGAINING POSITION REGARDING THE SUBSTANTIVE TERMS OF THIS AGREEMENT.


 


6.11                           CONSENT TO JURISDICTION.  SUBJECT TO SECTION 6.9,
EACH PARTY HERETO, TO THE FULLEST EXTENT IT MAY EFFECTIVELY DO SO UNDER
APPLICABLE LAW, IRREVOCABLY (I) SUBMITS TO THE EXCLUSIVE JURISDICTION OF ANY
COURT OF THE STATE OF CALIFORNIA OR THE UNITED STATES OF AMERICA SITTING IN THE
CITY OF LOS ANGELES OVER ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT, (II) WAIVES AND AGREES NOT TO ASSERT, BY WAY OF
MOTION, AS A DEFENSE OR OTHERWISE, ANY CLAIM THAT IT IS NOT SUBJECT TO THE
JURISDICTION OF ANY SUCH COURT, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE
TO THE ESTABLISHMENT OF THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT
IN ANY SUCH COURT AND ANY CLAIM THAT ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT
IN ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM, (III) AGREES THAT A
JUDGMENT IN ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT SHALL
BE CONCLUSIVE AND BINDING UPON SUCH PARTY AND MAY BE ENFORCED IN THE COURTS OF
THE UNITED STATES OF AMERICA OR THE STATE OF CALIFORNIA (OR ANY OTHER COURTS TO
THE JURISDICTION OF WHICH SUCH PARTY IS OR MAY BE SUBJECT) BY A SUIT UPON SUCH
JUDGMENT AND (IV) CONSENTS TO PROCESS BEING SERVED IN ANY SUCH SUIT, ACTION OR
PROCEEDING BY MAILING A COPY THEREOF BY REGISTERED OR CERTIFIED AIR MAIL,
POSTAGE PREPAID, RETURN RECEIPT REQUESTED, TO THE ADDRESS OF SUCH PARTY
SPECIFIED IN OR DESIGNATED PURSUANT TO SECTION 6.6. EACH PARTY AGREES THAT SUCH
SERVICE (I) SHALL BE DEEMED IN EVERY RESPECT EFFECTIVE SERVICE OF PROCESS UPON
SUCH PARTY IN ANY SUCH SUIT, ACTION OR PROCEEDING AND (II) SHALL, TO THE FULLEST
EXTENT PERMITTED BY LAW, BE TAKEN AND HELD TO BE VALID PERSONAL SERVICE UPON AND
PERSONAL DELIVERY TO SUCH PARTY.


 


6.12                           LEGAL COUNSEL.  EACH PARTY HEREBY ACKNOWLEDGES
THAT IN CONNECTION WITH THIS AGREEMENT IT HAS SOUGHT THE ADVICE OF SUCH


 


11

--------------------------------------------------------------------------------



 


INDEPENDENT LEGAL COUNSEL AS IT SHALL HAVE DETERMINED TO BE NECESSARY OR
ADVISABLE IN ITS SOLE AND ABSOLUTE DISCRETION.


 

IN WITNESS WHEREOF, the parties hereto have caused the Agreement to be executed
as of the date and year first set forth above.

 

 

EAST WEST BANK

 

 

 

By:

 

 

 

 

Authorized Representative

 

135 N. Los Robles Avenue, 7th Floor

 

Pasadena, California 91101

 

Telecopier Number: (626) 243-1282

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Telecopier Number:

 

 

12

--------------------------------------------------------------------------------